DETAILED ACTION
                                                Response to Amendment
The reply filed 09/17/21, has been entered. Claims 1, 3-6, 9 and 14 are amended. Claims 1-20 pending in the application.
The rejection under 35 U.S.C. § 103(a) is withdrawn in light of amendments/remarks.
                                              Allowable Subject Matter 
	Claims 1-18 are allowed. Claims 19 and 20 have been allowed previously. The following is an Examiner's statement of reasons for allowance: 
In view of the foregoing amendments and remarks, applicants submit that independent claims 1 and 14 are allowed. Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                                        
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112